Welcome
I would like to welcome to the official gallery a delegation from the Afghan Parliament led by the President of the National Assembly of Afghanistan, Mr Mohammad Yonus Qanoni.
(Loud applause)
Mr Mohammad Yonus Qanoni is accompanied by four other Members of the Afghan Parliament. Tomorrow I will have the pleasure of meeting this delegation personally. It has already held an exchange of views with the Committee on Foreign Affairs and the Committee on Development.
We welcome you most warmly and we would invite you to remain in the gallery for the award of the Sakharov Prize to Mr Milinkievitch and, later on, the important debate on the European Union's annual report on human rights.